Berkshire, C. J.
— This was an action to obtain a perpetual injunction. The facts as disclosed in the petition, shortly stated, are as follows:
The appellant was adjudged to be a person of unsound mind, under the provisions^ section 2545, et seq., E. S. 1881, and the appellee appointed her guardian, by the said circuit court. From the judgment and proceeding, resulting in the appointment of the appellee as such guardian, the appellant appealed to this court. See case of Fiscus v. Turner, ante, p. 46. After his appointment the appellee made application and obtained an order of the court for the sale of the personal estate owned by the appellant, and to enjoin said sale this proceeding was instituted.
For reasons therein stated the appellee filed his motion to dismiss the complaint. Said motion was sustained by the court, an exception reserved and a judgment of dismissal rendered.
The present proceeding proceeded upon the theory that there was such error in the record in the first action as would work a reversal of the judgment, and as a consequence an annulment of the appellee’s appointment.
In case of the affirmance of said judgment there was no foundation for the present action to rest upon. The judgment in the former action was affirmed. See Fiscus v. Turner, supra.
We find no error in the record.
Judgment affirmed, and the temporary injunction granted by this court dissolved.